     Case 2:20-cv-00793-WBS-CKD Document 36 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC BELL, SR.,                                   No. 2: 20-cv-0793 WBS CKD (PC)
12                       Plaintiff,
13           v.                                         ORDER
14    GAVIN NEWSOM, et al.,
15                       Defendants.
16

17          On April 16, 2021, defendant filed a motion to dismiss pursuant to Federal Rule of Civil

18   Procedure 37(b)(2)(A)(v). Plaintiff has not opposed the motion.

19          Local Rule 230(l) provides in part: “Failure of the responding party to file written

20   opposition or to file a statement of no opposition may be deemed a waiver of any opposition to

21   the granting of the motion . . . .” On July 17, 2020, plaintiff was advised of the requirements for

22   filing an opposition to the motion and that failure to oppose such a motion may be deemed a

23   waiver of opposition to the motion.

24          Local Rule 110 provides that failure to comply with the Local Rules “may be grounds for

25   imposition of any and all sanctions authorized by statute or Rule or within the inherent power of

26   the Court.” In the order filed July 17, 2020, plaintiff was advised that failure to comply with the

27   Local Rules may result in a recommendation that the action be dismissed.

28   ////
                                                       1
     Case 2:20-cv-00793-WBS-CKD Document 36 Filed 08/17/21 Page 2 of 2


 1           Good cause appearing, IT IS HEREBY ORDERED that, within thirty days of the date of

 2   this order, plaintiff shall file an opposition, if any, to the motion to dismiss. Failure to file an

 3   opposition will be deemed as a statement of non-opposition and shall result in a recommendation

 4   that this action be dismissed pursuant Federal Rule of Civil Procedure 41(b).

 5   Dated: August 16, 2021
                                                        _____________________________________
 6
                                                        CAROLYN K. DELANEY
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13   12/bell0793.46.osc

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
